COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-18-00114-CV


IN THE INTEREST OF L.T. AND
M.T., CHILDREN




                                       ----------

          FROM THE 235TH DISTRICT COURT OF COOKE COUNTY
                     TRIAL COURT NO. CV16-00467

                                       ----------

                         MEMORANDUM OPINION1

                                       ----------

      On April 6, 2018, appellant M.L. filed a notice of appeal from the trial

court’s March 26, 2018 order granting appellee the Department of Family and

Protective Services a partial new trial, retaining the suit on its docket, and setting

hearing dates. Because the order did not appear to be a final or otherwise

appealable interlocutory order, we notified the parties that we would dismiss the



      1
       See Tex. R. App. P. 47.4.
appeal unless any party responded showing grounds for continuing the appeal.

See Tex. R. App. P. 42.3, 44.3. M.L., apparently recognizing that we do not have

jurisdiction to review the March 26 order, responded that she would seek

mandamus relief from the order instead. Because we do not have jurisdiction

over the trial court’s interlocutory order, which is not immediately appealable, we

dismiss M.L.’s attempted appeal. See Tex. R. App. P. 42.3, 43.2(f); In re C.G.,

No. 02-16-00062-CV, 2016 WL 1393386, at *1 (Tex. App.—Fort Worth Apr. 7,

2016, no pet.) (mem. op.).


                                                   /s/ Lee Gabriel

                                                   LEE GABRIEL
                                                   JUSTICE

PANEL: GABRIEL, KERR, and PITTMAN, JJ.

DELIVERED: May 24, 2018




                                        2